IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                                 July 22, 2008
                                No. 07-11154
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

ARTURO CARLOS SAENZ

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:07-CR-71-1


Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM:*
      Arturo Carlos Saenz was convicted on his guilty plea of violating 21 U.S.C.
§§ 841(b)(1)(B) and 846 by conspiring to distribute and to possess with intent to
distribute more than 100 kilograms of marijuana. He appeals his sentence of 78
months in prison. We affirm.
      While acknowledging that there was no procedural deficiency in the
calculation of his sentence, Saenz contends that it is unreasonable and greater
than necessary to achieve the goals set forth in 18 U.S.C. § 3553(a). He argues

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                   No. 07-11154

that the district court did not take proper account of the nature and
circumstances of the offense and of his history and characteristics and instead
focused on the quantity of drugs found at the time of his arrest, not all of which
were purchased or controlled by Saenz and irrespective of his rank in a narcotics
organization. Second, he contends that the court did not take proper account of
§ 3553(a)(2)(B), (C), and (D), which stipulate that a sentence afford adequate
deterrence to criminal conduct, protect the public from the defendant, and
provide correctional treatment to the defendant. Third, he contends that his
sentence is disparate to those of defendants, including those he calls “non-drug
defendants,” with similar records who have been found guilty of similar conduct.
      We ordinarily review a sentence within a properly calculated guidelines
range for reasonableness. See United States v. Mares, 402 F.3d 511, 520 (5th
Cir. 2005). In reviewing for reasonableness, when a claim of error has been
preserved, an appellate court “merely asks whether the trial court abused its
discretion.” Rita v. United States, 127 S. Ct. 2456, 2462-63 (2007). When a
defendant, such as Saenz, does not object to his sentence in the district court,
however, review is for plain error. See United States v. Peltier, 505 F.3d 389, 391
(5th Cir. 2007), petition for cert. filed (Jan. 22, 2008) (No. 07-8978). In this case,
there has been no showing of error, plain or otherwise.
      A district court’s sentencing decision is entitled to great deference. Gall
v. United States, 128 S. Ct. 586, 597-98 (2007). A sentence, such as Saenz’s, that
is within a properly calculated guidelines range is presumed reasonable. United
States v. Candia, 454 F.3d 468, 473 (5th Cir. 2006). According the requisite
deference to the district court’s “decision that the § 3553(a) factors, on the whole,
justified the sentence [imposed],” Gall, 128 S. Ct. at 602, we AFFIRM the
judgment.




                                          2